Citation Nr: 1015922	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the ankles, knees, hips, back, shoulders, elbows, 
and wrists.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had verified active service from July 1973 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the Veteran's claims for entitlement 
to service connection for posttraumatic stress disorder 
(PTSD), a drug-induced psychotic disorder, degenerative joint 
disease, and hyperlipidemia.  He submitted a timely notice of 
disagreement as to the RO's determination.  

Then, in an April 2007 rating decision, the RO granted 
service connection for PTSD due to personal trauma and 
psychosis, not otherwise specified.  The RO's action 
represents a full grant of the benefits sought as to the 
Veteran's claims for service connection for PTSD and a 
psychotic disorder.  He perfected an appeal as to his 
remaining claims for entitlement to service connection for 
degenerative joint disease and hyperlipidemia.

In March 2010, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.  At that time, the Veteran 
withdrew his claim for service connection for hyperlipidemia.  
As such, the Board will confine its consideration to the 
remaining issue as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for degenerative joint 
disease of his ankles, knees, hips, back, shoulders, elbows, 
and wrists that he maintains is related to his active 
service.  In his June 2007 substantive appeal, the Veteran 
asserted that his PTSD and degenerative joint disease were 
"all symptomatic" of his service-connected trauma.  He said 
that his hypervigilance, hyper awareness, and constant 
movement, "caused great wear and tear" on his joints 
including his lower extremities.  Alternatively, during his 
March 2010 Board hearing, the Veteran testified that he was a 
medic in service that was a physically strenuous job.  He 
said that it caused him to spend a lot of time in the field 
when he had to get on his knees with a patient that involved 
a lot of twisting, bending, stooping, and other awkward 
positions (see hearing transcript at page 8).  The Veteran 
stated that he was initially diagnosed with degenerative 
joint disease about ten years earlier at the VA medical 
center (VAMC) in Palo Alto (Id. at 4).  He indicated that he 
also received treatment at the VA satellite clinic in 
Modesto, California (Id. at 5).

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, degenerative joint disease.  
The Veteran's Report of Separation from Active Duty (DD Form 
214) reflects that his primary duty in service was as a 
medical corpsman.  He told a February 2007 VA psychiatric 
examiner that he currently worked part time as a truck 
driver. 

A July 2005 VA medical record includes an assessment of 
degenerative joint disease.  

Here it appears that the Veteran has apparently received some 
medical training in the military although there is no 
indication that he has any expertise in orthopedics.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data).   

However, in this case, the Board believes the Veteran should 
be afforded a VA examination to determine the etiology of any 
degenerative joint disease of the ankles, knees, hips, back, 
shoulders, elbows, and wrists to include whether it is due to 
active service or to service-connected PTSD.

Additionally, as noted above, the Veteran testified that he 
was initially diagnosed with degenerative joint disease 
approximately ten years ago at the VAMC in Palo Alto.  
However, only VA medical records dated since 2005 are in the 
claims file.  The Veteran also testified that he received 
medical treatment at Kaiser Hospital Sunset in Los Angeles 
(or Redwood City) (Id. at 9).  Thus, there appear to be some 
pertinent medical records that may affect the disposition of 
the instant claim that are not yet associated with the claim 
file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Efforts 
should be made to obtain these records, and any VA medical 
records dated since April 2009, prior to consideration of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical records regarding 
the Veteran's treatment at the Kaiser 
Hospital Sunset in Los Angeles (or 
Redwood City), California.  If any 
records are unavailable, the Veteran 
and his representative should be 
provided with written notice (i) 
identifying the specific records that 
were unavailable; (ii) an explanation 
of VA's efforts to obtain them; (iii) a 
description of any further action VA 
will take regarding the claim 
(including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the 
Veteran submits the records VA was 
unable to obtain; and (iv) notice that 
the Veteran is ultimately responsible 
for providing the evidence.

2.	Obtain all medical records regarding 
the Veteran's treatment at the VAMC in 
Palo Alto for the periods prior to 
2005, and from April 2009 to the 
present, to include treatment records 
from the VA satellite clinic in 
Modesto, California.

3.	Schedule the Veteran for a VA 
orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests, 
including x-rays if indicated, should 
be conducted, and all clinical findings 
reported in detail.

The examiner should provide an 
opinion as to whether it is at least 
as likely as not (50 percent or 
greater probability) that any 
currently diagnosed degenerative 
joint disease of the ankles, knees, 
hips, back, shoulders, elbows, and/or 
wrists had its clinical onset during 
active service or is related to any 
in-service disease, event, or injury, 
to include the Veteran's work as a 
medical corpsman in service.

The examiner should provide an 
opinion as to whether it is at least 
as likely as not that the Veteran's 
degenerative joint disease was caused 
by his service-connected PTSD.

The examiner is also specifically 
requested to state whether it is at 
least as likely as not that the 
Veteran's degenerative joint disease 
of the ankles, knees, hips, back, 
shoulders, elbows, and wrists was 
aggravated beyond its normal progress 
as a result of his service-connected 
PTSD.

The examiner should set forth the 
complete rationale for any 
conclusions reached.

4.	The AMC should read the medical opinion 
obtained to ensure that the Board's 
remand directives were accomplished.  
Return the case to the examiner if all 
questions posed were not answered.

5.	Finally, readjudicate the claim on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


